Citation Nr: 9935080	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  96-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from May 1962 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the St. 
Petersburg, Florida RO that denied the veteran's application 
to reopen a claim of service connection for residuals of a 
back injury.  The veteran appealed this decision to the 
Board.  Subsequently, his file was transferred to the 
Manchester, New Hampshire, RO at his request.  In a June 1998 
decision, the Board also concluded that new and material 
evidence had not been presented and declined to reopen the 
claim.

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals).  In November 1998, while the case 
was pending at the Court, the veteran's attorney and VA's 
Office of General Counsel filed a joint motion requesting 
that the Court vacate the Board's June 1998 decision and 
remand the matter to the Board for consideration in light of 
the Federal Circuit Court of Appeals' (Circuit Court) 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  In 
an order issued that same month, the Court granted the 
motion, vacated the Board's June 1998 decision, and remanded 
the case to the Board.

In an April 1999 Board decision, the Board again denied the 
veteran's application to reopen a claim of service connection 
for residuals of a back injury.  This decision was vacated by 
the Board in July 1999, after the veteran's attorney reported 
that neither the veteran nor the attorney had received a 
letter from VA notifying them that they had 30 days to submit 
additional evidence.  Consequently, the decision below is 
based on a de novo review of the issue of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for residuals of a back injury.

In August 1999, the Board informed the veteran's attorney in 
writing that he had 90 days from the date of the letter to 
submit additional argument or evidence.  He was further 
informed that if he wished the Board to consider additional 
evidence without referring such evidence to the RO for its 
initial review, he or the veteran had to include a waiver of 
the RO's consideration of the evidence.  See 38 C.F.R. 
§ 20.1304(c).  In August 1999 the veteran's representative 
submitted a medical report to the Board which is relevant to 
his current claim.  The Board received a proper waiver of 
this evidence from the veteran in September 1999.  
Consequently, this additional evidence has been made a part 
of the veteran's appellate record and has been considered 
accordingly.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The Board denied service connection for residuals of a 
back injury in September 1978.

3.  Evidence added to the record since the September 1978 
Board decision is not cumulative or redundant, is relevant 
and probative, and, when viewed in conjunction with the 
evidence previously of record is so significant that it must 
be considered in order to fairly decide the merits of the 
case.

4.  Thoracolumbar and cervical degenerative disc disease is a 
residual disability resulting from a back injury that the 
veteran sustained in service.


CONCLUSIONS OF LAW

1.  Evidence obtained since the September 1978 Board decision 
denying service connection for residuals of a back injury is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (a) (1998).

2.  Thoracolumbar and cervical disc disease was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in January 
1963 he was seen at a medical facility complaining of pain in 
his ribs on the left side.  He was not found to have a 
fracture, and was diagnosed as having "bruise-contused 
rib".

A February 1963 service medical record shows that while 
serving on the USS Monrovia, the veteran sustained an injury 
to the left side of his chest and left wrist in a fall.  X-
rays of the chest and left wrist were negative.  The veteran 
was found to have a soft tissue injury of the chest.  

A subsequent service medical record in February 1963 reflects 
the veteran's continuing complaints of wrist pain.

Approximately one week later, in March 1963, the veteran was 
seen at a medical facility complaining of pain in his back.  
He said that it hurt to take a deep breath and that the pain 
appeared to be on the left side of his back.  He was 
diagnosed as having contusions of the back, dorsum left hand 
and wrist.  

The veteran was found to have a normal evaluation of his 
spine at an examination in May 1966.  He was also found to 
have a normal evaluation of his spine at his separation 
examination in October 1966.

In May 1972 the veteran filed a claim of service connection 
for a back injury which he said occurred around "May-June 
1963-1964".

In a June 1972 rating decision, the RO denied the veteran's 
claim of service connection for residuals of a back injury.  
This was in view of the normal findings of his spine at his 
separation examination in October 1966.

In March 1977, a private orthopedic surgeon, G.K., M.D., 
submitted a letter stating that he had seen the veteran 
several times for a back injury that he sustained in service.  
He said that he had last seen the veteran in March 1977 at 
which time X-rays had shown narrowing between L-5 and S-1.  
He said that the veteran had evidence of lumbar discogenic 
disease which "could be clearly related to his injury he 
suffered while in the Marines."  

In an April 1977 statement, the veteran's representative said 
that the veteran had fallen down a stairway on board a ship 
in service causing an injury to his back with intermittent 
back problems ever since.  He also said that the veteran had 
been receiving treatment from Dr. G.K. since approximately 
1968 or 1969.

An April 1977 VA medical record shows that the veteran had 
had a backache for the past 8 to 9 years ever since an 
accident in the military when he fell 100 feet.  This record 
reflects the veteran's complaints of pain on bending, and of 
being awakened from sleep due to pain.  The veteran said that 
it had been getting progressively worse.  Objectively, there 
were no obvious symptoms observed.

Another April 1977 VA medical record contains the veteran's 
report of falling down two decks in service and landing on 
his back.  X-rays of the spine were taken and revealed 
diminution lordotic curvature, borderline scoliosis with 
convexity to the left which was suggestive of low back 
spasms, and no osseous abnormality.  The veteran was 
diagnosed as having low back injury.

At a VA medical facility in June 1977, the veteran reported 
no change in his back condition since April 1977.  He was 
diagnosed as having low back strain, chronic.  

A June 1977 nursing note reflects the veteran's complaint of 
a 10 year history of low back pain that was continuous in 
nature.  The veteran was assessed as having low back spasm.

At a hearing at the RO in November 1977, the veteran 
testified that had injured his back in service as he was 
closing the holds on a ship.  He said that he and a friend 
had been standing on a plank and that his friend slipped, 
pushing on the plank and causing him to fall one to stories.  
He said that he fell through a hatch and landed on the floor 
on his back.  He said that he experienced low back pain at 
that time and was put on bedrest for 24 hours.  He said that 
he continued to experience slight back pain, but never 
bothered to complain of the pain in service because he was 
"young and immature".  He said that the first time he 
sought medical help after service was in 1967 or 1968, with 
Dr. G.K.  He said that he had been receiving medical 
treatment at a VA medical facility for the past year.  He 
said that following service he worked as a bus driver and he 
currently worked as a stock handler on a military base.  

In February 1978, the RO received a December 1977 letter from 
Dr. G.K. who said that he had treated the veteran in August 
1974, February 1977, March 1977 and December 1977 for a back 
injury which he sustained in service.  He said that X-rays of 
the spine had been taken in March 1977 revealing narrowing 
between L-5 and   S-1.  He said that a diagnosis had been 
made of lumbar discogenic disease "which could be clearly 
related to the injury incurred while in [service]."  

In an April 1978 statement, the veteran said that he did not 
follow-up with his back pain after service, but rather just 
dealt with it thinking that it was a temporary ailment.  He 
also said that he couldn't afford to see a doctor and didn't 
know that he could obtain VA medical treatment until just a 
few years earlier.

In a September 1978 decision, the Board denied the veteran's 
claim of service connection for residuals of a back injury.

The following evidence summarized below was submitted to the 
RO either in conjunction with or after the veteran filed his 
March 1996 application to reopen his claim of service 
connection for residuals of a back injury.

In March 1996 the RO received a Patient Health Profile from a 
private health institute completed when the veteran was 38 
years old.  This profile shows that a review of the veteran's 
musculoskeletal system had revealed that serious back 
problems had occurred.  The profile also indicates that the 
veteran experienced stiffness or aching in joints or muscles 
upon awakening.

Also in March 1996 the RO received a medical report from Dr. 
G.K. who said that he first examined the veteran in 1974 for 
acute muscle spasm in the lower back and that the veteran had 
told him at that time that he had injured his back in 1963 
after falling two flights.  He said that he had treated the 
veteran conservatively on nine occasions from 1974 to 1982.  
He also stated that the veteran had chronic lumbosacral 
sprain with cervical spondylosis which had been aggravated by 
his employment.

The RO received a December 1995 letter from the veteran's 
chiropractor in March 1996.  In this letter the veteran's 
chiropractor said that the veteran was suffering from 
cervicocranial syndrome and was in receipt of chiropractic 
care for the disability.

In April 1996, the RO received a letter from a private 
chiropractor stating that he had evaluated the veteran that 
month.  He said that the veteran's chief complaints at that 
time were chronic local low back pain and chronic local 
suboccipital pain.  He said that the veteran related his 
complaints to a fall in service in 1966.  He also said that 
cervical radiographs had revealed a chronic, long-standing 
condition resulting in degenerative changes which was 
consistent with the fall in 1966 that the veteran reported.

In May 1996 the veteran submitted duplicate medical records.  
He also submitted a medical record from a private physician 
who said that the veteran had been his patient since April 
1994 and was being treated for complaints of chronic neck 
pain, headaches and dizziness.

At a hearing at the RO in October 1997, the veteran testified 
that he didn't seek any additional treatment for his back 
problems in service because he considered the pain, which 
just came and went, to be minor.  Similarly, he said that he 
did not mention his back problems at his separation 
examination because he did not realize that it was anything 
severe.  He said that he was initially treated by a Dr. C. in 
1967, but that that doctor has died and he had not been able 
to obtain his records.  He said that Dr. C. had referred him 
to Dr. G.K.  He said that he waited until 1972 to file a 
claim because the pain was not as bad at that time and he had 
just "put up" it.  He said that he received treatment at a 
VA medical facility around 1973 or 1974.

In July 1999 the veteran was examined by a private orthopedic 
surgeon at the request of his attorney.  On the examination 
report the surgeon relayed the veteran's report of having 
fallen two or three deck levels on a ship in service and of 
experiencing low back pain for his remaining two years in 
service.  He also reported the veteran's postservice 
employment history as a bus driver, laborer and maintenance 
custodian.  He summarized the veteran's postservice medical 
records as contained in his claims file.  Following his 
examination of the veteran, the surgeon diagnosed the veteran 
as having thoracolumbar and cervical degenerative disc 
disease with chronic thoracolumbar and cervical pain.  He 
stated that there was "a direct causal connection between 
the [veteran's] present condition of thoracolumbar and 
cervical pain and his history of macrotrauma occurring while 
on active duty...at age 20."  He said that the veteran's 
condition of chronic low grade inflammation had been 
irritated by the service injury and that this had continued 
throughout the veteran's life.  He said that this condition 
had produced changes over the years including disc space 
narrowing, discogenic changes and bone proliferative changes 
within the lumbosacral spine.  He said that he "agreed with 
the opinion repeatedly cited by orthopedic surgeon [G.K., 
M.D.], that there was a direct causal relationship with [the 
veteran's] service-connected injury and his present 
thoracolumbar condition."  He said further that "[the 
veteran's] spinal injury occurring in his military service is 
the primary cause of his current spinal conditions."

II.  Legal Analysis

The veteran's initial claim of service connection for 
residuals of a back injury was denied by the Board in 
September 1978.  This decision is final.  See 38 C.F.R. 
§ 20.1100 (1998).  In order to reopen a claim of service 
connection for this disability, new and material evidence 
must be submitted since the September 1978 Board denial.  See 
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1990); Evans v. Brown, 9 Vet. App. 273 (1996).

In September 1998, the Federal Circuit issued a decision that 
changed the standard for determining whether new and material 
evidence had been submitted sufficient to reopen a claim of 
service connection.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the Federal Circuit expressly rejected the 
standard for determining whether new and material evidence 
had been submitted sufficient to reopen a claim as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991) and held that 
there is no longer a requirement that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge, supra.

Instead, the Federal Circuit in Hodge held that new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Following Hodge, the United States Court of Appeals for 
Veterans Claims in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v West, 12 Vet. App. 203 (1999) (en 
banc), set forth a three-part test for the adjudication of 
previously denied claims to which finality had attached.  
Under the new Elkins test, the Secretary must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally decided 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under 38 C.F.R. § 5107(b) has been 
fulfilled.  Elkins; Winters.

It is evident from the evidence in this case that the first 
part of the Elkins test has been met.  That is, additional 
evidence has been submitted since the 1978 decision that has 
not been previously considered and which bears directly and 
substantially upon the issue of service connection for 
residuals of a back injury.  Such evidence consists of the 
July 1999 examination report from a private orthopedic 
surgeon which provides a direct link between the veteran's 
current back disability and the fall that he sustained in 
service in 1963.  This noted evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Hodge, supra.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claims of service connection for residuals of a back injury 
is reopened.

The Board finds as an initial matter that the veteran's claim 
of service connection for residuals of a back injury is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
it is not inherently implausible.  Relevant evidence has been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist. Caluza; 
Elkins; Winters.  

In view of the plausibility of the veteran's claim of service 
connection for residuals of a back disability and the 
fulfillment of VA's duty to assist the veteran in developing 
this claim, consideration will now be given to the underlying 
merits of service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at that time, as distinguished from merely 
isolated findings or a diagnosis including the word 
'Chronic'".  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that he sustained 
a fall on board the USS Monrovia in 1963.  They also show 
that within a week of sustaining the fall, the veteran was 
seen at a medical facility complaining of back pain.  They 
further show that he was given a diagnosis of contusions of 
the back.  

The record also contains a current diagnosis of thoracolumbar 
and cervical degenerative disc disease with chronic 
thoracolumbar and cervical pain as is reflected on the July 
1999 medical report.  

To summarize, the evidence establishes that the veteran 
sustained a back injury in service and currently suffers from 
a back disability.  However, his diagnosis of back contusions 
in service does not suggest a chronic disability.  
Furthermore, the sufficiency of evidence necessary to 
establish continuity of symptomatology is questionable.  In 
this regard, the veteran was shown to have a normal 
evaluation of his spine at his separation examination in 
October 1966.  Although he testified that he had initially 
sought medical attention for his back problems shortly after 
service in 1967, the veteran also testified that he had been 
unable to obtain the related treatment records and that the 
treating physician from that time had died.  Consequently, 
the earliest date established by the medical evidence of 
postservice medical treatment for back problems is in 1974, 
approximately eight years after service.  This is based on a 
1977 statement from orthopedic surgeon, G.K., M.D., who said 
that he began treating the veteran for his back problems in 
1974 and that it was at that time that veteran had reported 
the inservice back injury. 

With this said, a discussion as to the sufficiency of 
evidence necessary to establish continuity of symptomatology 
need not be made in view of the recent July 1999 statement 
from a private orthopedic surgeon.  In this statement, the 
surgeon unequivocally relates the veteran's currently 
diagnosed thoracolumbar and cervical degenerative disc 
disease to his inservice injury.  See 38 C.F.R. § 3.303(d).  
More specifically, he states that "there is a direct causal 
connection between [the veteran's] present condition of 
thoracolumbar and cervical pain and his history of 
macrotrauma occurring while on active duty in [service] at 
age 20."  He went on to state that "[the veteran's] spinal 
injury occurring in his military service is the primary cause 
of his current spinal conditions."  His opinion is based on 
the veteran's medical history as reported by the veteran, a 
review of the veteran's pertinent medical records, and 
examination findings. 

Furthermore, the record is devoid of any medical evidence 
that contradicts this most recent medical opinion and, in 
fact, there is evidence to support it.  Such evidence 
consists of a 1977 statement from Dr. G.K. who said that the 
veteran's diagnosis of "lumbar discogenic disease...could be 
clearly related to the injury incurred while [in service]." 

The preponderance of the evidence in this case establishes 
that the veteran's thoracolumbar and cervical degenerative 
disc disease is a result of his inservice back injury and was 
thus incurred in service.  38 C.F.R. § 3.303(d).  
Consequently, the veteran's claim of service connection for 
residuals of a back injury is granted.



ORDER

Service connection for thoracolumbar and cervical 
degenerative disc disease is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

